Per Curiam.
On May 2,1961, this Court, in considering the above-styled case, entered the following order:
“On motion of the Court, the briefs and appendices of plaintiffs-appellants Harvey, et al., in the above-styled matters are stricken for gross violations of Court Rule No 67 (particularly sections 1, 2 and 6 thereof).  Further, under authority of Court Rule No 70 §5(b)* the appeals of plaintiffs-appellants Harvey, et al., will be dismissed 60 days from date unless by then appellants have filed briefs and appendices complying with appellate rules.”
Examination of the brief and appendix subsequently submitted by appellants in calendar cause No. 48,785 convinces this Court that no substantial effort at compliance with the above order has been made. As a consequence, in accordance with the said order, appellants’ brief and appendix in the case described above are stricken and the appeal is dismissed.
Dethmers, C. J., and Carr, Kelly, Talbot Smith, Black, Edwards, Kavanagh, and Souris, JJ., concurred.